


110 HRES 963 EH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 963
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Salute to Hospitalized Veterans Week, and for other purposes.
	
	
		Whereas February 11–15, 2008, has been designated by the
			 President as National Salute to Hospitalized Veterans Week;
		Whereas the National Salute to Hospitalized Veterans week
			 each year is an opportunity to thank a special group of men and women, the more
			 than 98,000 veterans of the United States Armed Forces, who are cared for every
			 day in Department of Veterans Affairs (VA) medical centers, outpatient clinics,
			 domicilaries, and nursing homes;
		Whereas at the 155 VA hospitals across the Nation, there
			 are veterans who face the physical and mental wounds of combat every day, long
			 after their military service has been completed;
		Whereas we can never fully repay our debt of gratitude to
			 the veterans, but will thank and support them with our words and deeds;
		Whereas Mike Vogel, motion picture actor and star of the
			 newly-released Cloverfield, will lead the VA’s annual patient
			 recognition program as the national spokesperson, inviting the public to visit
			 and honor hospitalized veterans during National Salute to Hospitalized Veterans
			 Week; and
		Whereas Mike Vogel will be the youngest celebrity to lead
			 the National Salute, bringing youthful energy to the program at a time when the
			 number of young combat veterans under the care of the VA is growing, and as the
			 VA is looking to younger generations of Americans to replenish an aging
			 volunteer force: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 National Salute to Hospitalized Veterans Program and its efforts to pay tribute
			 to and express appreciation for hospitalized veterans, to increase community
			 awareness of the role of VA medical centers, and to encourage citizens to visit
			 hospitalized veterans and become involved as volunteers;
			(2)encourages
			 citizens who live near a VA hospital or clinic to take time this week to visit
			 and thank our veterans; and
			(3)will continue to
			 work with veterans service organizations to support our veterans with words,
			 actions, and financial assistance.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
